Citation Nr: 1341512	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-37 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a left shoulder disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January 2000.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

As an initial matter, the Board notes that the August 2010 statement of the case addressed claims of entitlement to service connection for multiple disorders as adjudicated in the September 2008 rating decision; however, the Veteran limited his appeal to the issue of the left shoulder in his substantive appeal (VA Form 9) submitted the following month and has not otherwise perfected an appeal as to these remaining issues.

A Board hearing was held before the undersigned Veterans Law Judge at the RO in San Antonio in July 2013.  A transcript of the hearing is of record.  The Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence; however, to date, no additional evidence has been submitted by either the Veteran or his representative.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal, with the exception of the Board hearing transcript.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in July 2010 during which the examiner determined that the Veteran's left shoulder pain was not related to his March 1998 left shoulder strain shown in the service treatment records, noting a normal examination and x-ray report, as well as a lack of documented continuing complaints in the years following service.  The examiner did not provide a left shoulder diagnosis otherwise, and he attributed the current left shoulder pain to bilateral cubital tunnel sydrome.

During the July 2013 Board hearing, the Veteran and his representative challenged the adequacy of the examination and medical opinion.  In particular, both indicated that the examiner did not fully contemplate the Veteran's report of symptoms during the examination.  See, e.g., Bd. Hrg. Tr. at 13, 16-17.

On review, it is unclear if the examiner fully considered the Veteran's report of symptoms, to include the ongoing nature of the symptoms since service, in rendering the opinion.  Thus, the Board finds that an additional VA examination and resulting opinion addressing the nature and etiology of any current left shoulder disorder are needed to have sufficient medical evidence to decide the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current left shoulder disorder.  If possible, the examination should be conducted by an examiner other than the individual who conducted the July 2010 VA examination.

Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran was treated during service for a left shoulder strain in March 1998.  At that time, it appears that he reported that the last known injury to this shoulder was at the age of seven.  However, it should also be noted that, during the October 1996 entrance examination, no left shoulder abnormalities were noted on clinical evaluation.  Therefore, he is presumed sound upon entrance.

The Veteran contends that his left shoulder symptoms began during service following field operation and physical training exercises and have been intermittent but ongoing in nature since that time.  He has had limited post-service medical treatment for the left shoulder.  See, e.g., October 2008 and July 2010 VA x-ray reports; June 2009 VA treatment record.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current left shoulder disorders.  

For each left shoulder disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including the symptomatology therein.
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

